United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., widow of D.H., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY
& HEALTH ADMINISTRATION,
Boulder City, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Toby Rubenstein, for the appellant
Office of Solicitor, for the Director

Docket No. 13-505
Issued: May 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On January 2, 2013 appellant, through her representative, timely appealed the
September 18, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the employee’s May 22, 2001 death was causally related to his
federal employment.

1

5 U.S.C. §§ 8101-8193 (2006).

FACTUAL HISTORY
This case was previously before the Board.2 The decedent-employee, a former
supervisory mine safety and health inspector, passed away on May 22, 2001 at the age of 54. He
suffered cardiac arrest while at home and was transported via ambulance to Boulder City
Hospital emergency room where he was pronounced dead at 4:06 a.m. The death certificate
identified cardiopulmonary arrest as the immediate cause of death.3
A June 15, 2001 heart pathology report identified the cause of death as cardiac arrest.4
The report also revealed left ventricular hypertrophy and subendocardial fibrosis consistent with
scarring secondary to a past myocardial infarction involving the posterior left ventricle. There
was also evidence of severe coronary atherosclerosis. The right coronary artery was 90 percent
occluded, the left anterior descending coronary artery was 80 percent occluded, and the left
circumflex coronary artery was 60 percent occluded. There was no coronary thrombosis
identified. Additionally, the aortic valve and conduit showed mild atherosclerosis.
Appellant claimed that job-related stress caused her husband’s death. She subsequently
alleged that the employing establishment failed to inform the decedent-employee of the results of
a May 8, 1995 electrocardiogram (ECG) that was administered as part of an employing
establishment sponsored periodic medical examination.
The decedent-employee had a lengthy smoking history and reportedly weighed in excess
of 200 pounds at the time of death.5 His primary care physician, Dr. Robert E. Kessler, a Boardcertified family practitioner, advised that he last saw the decedent on April 13, 2001 and had
never treated him for any heart-related problems.6 He attributed the employee’s death to an
acute myocardial infarction and indicated that stress could have been a factor. Dr. Kessler was
misinformed about the June 15, 2001 pathology findings and initially believed the decedent’s
coronary arteries were “fairly clear.” After personally reviewing the pathology report, he
acknowledged that the decedent-employee had very significant coronary atherosclerosis.
At appellant’s request, Dr. Irwin Hoffman, a Board-certified internist with a subspecialty
in cardiovascular disease, reviewed the decedent’s medical records. In a March 24, 2004 report,
Dr. Hoffman noted that the decedent had severe triple vessel coronary artery disease and an old
myocardial infarction. Risk factors for developing progressive coronary atherosclerosis included

2

Docket Nos. 05-380 (issued October 3, 2005) and 06-2019 (issued March 13, 2007 and February 11, 2008).

3

An autopsy was not performed.

4

Appellant had donated her deceased husband’s heart valves and associated tissue. The heart specimen analysis
and pathology report was part of the organ donor process. Dr. Gregory S. Ray, a Board-certified pathologist,
prepared the June 15, 2001 report.
5

The emergency medical technician indicated that the decedent weighed approximately 100 kg (220 pounds).
His latest fitness-for-duty examination in June 1999 noted a height of 5’9” and a weight of 192 pounds.
6

Dr. Kessler signed the May 29, 2001 death certificate. He began treating the employee in January 1998.

2

cigarette smoking, mild dyslipidemia and job-related stress.7 Dr. Hoffman indicated that jobrelated stress accelerated the decedent-employee’s coronary atherosclerosis, making him
increasingly likely to sustain coronary disease complications, such as the ventricular fibrillation
episode that caused his death. Dr. Hoffman also stated that the failure to inform the decedent of
the May 8, 1995 abnormal ECG findings allowed his disease to progress unchecked by medical
intervention.8
The employing establishment submitted a May 8, 1995 authorization of disclosure of
medical information that was signed by the decedent. A copy of all examination components
from the May 1995 in-service evaluation were to be sent to the decedent’s home address. He
also authorized the release of medical information to the employing establishment.
The May 8, 1995 ECG computer printout noted a preliminary assessment of “borderline
ECG” and “consider inferior ischemia.” However, the examining physician, Dr. John P.
Holland, Board-certified in occupational medicine, noted on the same computer printout that the
results were “essentially normal” and the employee was “asymptomatic.” The employing
establishment provided copies of reports dated July 11 and August 15 to 16, 1995, which advised
that the decedent-employee should consult with his private physician regarding the recent ECG
results, as well as borderline cholesterol, LDL. The employing establishment represented that
this information had been conveyed to the employee.
The employing establishment also submitted a May 12, 2004 report from Dr. Barbara J.
Connors, Board-certified in both internal medicine and occupational medicine, who reviewed the
decedent-employee’s medical records, as well as Dr. Hoffman’s March 24, 2004 report. She
disagreed with Dr. Hoffman’s interpretation of the May 1995 ECG results, and instead concurred
with Dr. Holland’s finding that this study was essentially normal. With respect to job-related
stress having played a role in the employee’s death, Dr. Connors noted that during his June 24,
1999 in-service examination, the employee denied depression, excessive worry and nervous
trouble of any sort.
In a September 15, 2004 report, Dr. Hoffman expressed disagreement with Dr. Connors’
opinion. He also noted that the decedent-employee reported depression or excessive worry
during his May 8, 1995 in-service examination, which Dr. Hoffman found responsible for the
employee’s then-elevated cholesterol. In a March 31, 2006 report, Dr. Hoffman reiterated both
his finding that the employee’s death was job related, as well as his challenge to Dr. Connors’
opinion.

7

Dr. Hoffman noted the decedent-employee could not accomplish his job without working nights and weekends.
He also noted the decedent received personal and legal threats as a result of a mine investigation. OWCP accepted
as compensable the factor that the decedent worked prolonged hours and that he had been threatened regarding the
Rattlesnake Pit mine investigation.
8

Dr. Hoffman interpreted the May 1995 ECG as demonstrating abnormalities diagnostic of an inferior wall
myocardial infarction. A preemployment ECG from September 1991 was reportedly normal.

3

The last time the case was on appeal, the Board set aside OWCP’s August 15 and
March 14, 2006 decisions and remanded the survivor’s claim for further medical development.9
The Board initially found a conflict in medical opinion between Dr. Connors and Dr. Hoffman
based on the mistaken belief that OWCP had referred the record to Dr. Connors. On petition for
reconsideration before the Board, the Director of OWCP noted that the employing establishment
secured Dr. Connors’ May 12, 2004 report, not OWCP. As such, there was no conflict in
medical opinion. Rather than remand for an impartial medical evaluation, OWCP requested that
the case be referred for a second opinion evaluation. Accordingly, by order dated February 11,
2008, the Board modified its March 13, 2007 decision, and remanded the case to OWCP for
referral to a Board-certified cardiologist for a second opinion evaluation.10
Since the case was last on appeal, OWCP prepared a July 1, 2008 statement of accepted
facts and then amended it three times, most recently on October 5, 2011. Additionally, it has
referred the case record for three second opinion evaluations and two impartial medical
evaluations (IME). Appellant’s claim has been consistently denied by OWCP, and the Branch of
Hearings and Review has remanded the case on several occasions for further development.
By decision dated September 20, 2011, the hearing representative found a conflict in
medical opinion between Dr. Hoffman and Dr. Raye L. Bellinger, a Board-certified cardiologist
and OWCP-referral physician. In a December 16, 2010 report, Dr. Bellinger indicated that there
was insufficient evidence to conclude that any factor(s) of employment caused, precipitated or
contributed to the employee’s May 22, 2001 death due to myocardial infarction. In reports dated
January 22 and February 15, 2011, Dr. Hoffman disagreed with Dr. Bellinger, particularly his
finding of death due to myocardial infarction. He indicated that death threats the decedentemployee received caused stress, which more than likely precipitated his fatal arrhythmia.
In a report dated October 23, 2011, Dr. Anjum Ismail, a Board-certified internist and
IME, indicated that there was no evidence the employee died of an acute fatal myocardial
infarction.11 He explained that there was no acute myocardial damage or coronary thrombosis
noted in the heart pathology report, but there was evidence of chronic coronary artery disease
with previous myocardial damage and scar involving the posterior wall of the left ventricle.
Dr. Ismail indicated that the most likely cause of death was a fatal ventricular arrhythmia due to
electrical instability of damaged myocardium. He then proceeded to address the question of
what triggered the arrhythmia. Dr. Ismail explained that factors of having a stressful job,
working long hours, being involved in a job-related investigation in April 2000, and receiving
threatening calls “can all exacerbate a cardiac condition.” However, these factors alone did not
cause the underlying chronic coronary artery disease. Dr. Ismail indicated that the decedent’s
40-year smoking history, his elevated cholesterol and gender (male) were all important risk
factors in the development of coronary artery disease. He also discussed the prevalence of
sudden cardiac death in the U.S. and identified risk factors, such as chronic smoking and left
9

The Board had earlier found that the decedent-employee’s regular job duties of investigating fatalities and
carrying out his supervisory duties, including investigating those employees he supervised, were also compensable.
10

The Board’s prior decisions are incorporated herein by reference.

11

Dr. Ismail is also Board-certified in the subspecialties of cardiovascular disease and interventional cardiology.

4

ventricular hypertrophy. Dr. Ismail further noted that coronary artery disease and scarred
myocardium are sufficient to provoke ventricular tachyarrhythmia causing sudden cardiac death.
He explained that the decedent had a scar on the posterior wall of this heart, which was evidence
of a prior myocardial infarction.12
Dr. Ismail found that the decedent-employee suffered sudden cardiac death from most
likely a fatal ventricular arrhythmia rather than an acute fatal myocardial infarction. The
arrhythmia occurred because of underlying coronary disease. Dr. Ismail further explained that
the decedent developed coronary artery disease because of multiple risk factors. In response to
the question of whether job-related stress could have aggravated the decedent’s coronary artery
disease, Dr. Ismail stated “It remains a possibility.”
In a supplemental report dated January 2, 2012, Dr. Ismail discussed the difference
between ventricular tachycardia (VT) due to acute ischemia versus VT due to structural heart
disease (myocardial scar). He reiterated that the most likely cause of the employee’s death was
fatal ventricular arrhythmia due to electrical instability surrounding the previous myocardial
damage and scar involving the posterior wall of his left ventricle, as noted on the pathology
report.
By decision dated March 15, 2012, OWCP denied appellant’s claim based on the IME’s
opinion. It subsequently denied modification in a September 18, 2012 decision.13
LEGAL PRECEDENT
FECA provides for the payment of compensation for the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.14 Appellant
has the burden of proving by the weight of the reliable, probative and substantial evidence that
the employee’s death was causally related to his or her employment.15 This burden includes the
necessity of furnishing rationalized medical opinion evidence demonstrating a causal
relationship.16 The physician’s opinion must be based on a complete factual and medical
background, must be expressed in terms of a reasonable degree of medical certainty, and must be

12

Dr. Ismail noted the results of particular study which revealed that as many as half of myocardial infarctions
may be clinically silent and unrecognized by patients. He also provided statistical data on U.S. deaths due to
cardiovascular disease, including the number of annual deaths due to coronary heart disease.
13

Appellant’s representative questioned whether OWCP’s September 18, 2012 decision was a non-merit denial of
reconsideration or a merit view denying modification. The Board acknowledges that the notice of decision is
internally inconsistent. OWCP stated that a “merit review was undertaken,” but later concluded that the new
evidence submitted was insufficient to “warrant a merit review of the prior decision.” Despite the contradictions in
the body of the decision, the September 18, 2012 cover page indicated that OWCP had “not modified [its] prior
decision,” but had evaluated the evidence submitted and “reviewed the merits of [appellant’s] case.” Based on this
latter representation, the Board will exercise jurisdiction over the merits of the claim.
14

5 U.S.C. §§ 8102(a) and 8133.

15

L.R., 58 ECAB 369, 375 (2007).

16

Id.

5

supported by medical rationale explaining the relationship between the employee’s death and his
or her previous employment.17
If there is disagreement between an OWCP-designated physician and the employee’s
physician, OWCP shall appoint a third physician who shall make an examination.18 For a
conflict to arise the opposing physicians’ viewpoints must be of “virtually equal weight and
rationale.”19 Where OWCP has referred the case to an impartial medical examiner to resolve a
conflict in the medical evidence, the opinion of such a specialist, if sufficiently well reasoned
and based upon a proper factual background, must be given special weight.20
ANALYSIS
Appellant’s representative argued that the employing establishment was liable for the
employee’s May 22, 2001 death because of its failure to disclose to him the abnormal results of
his May 8, 1995 ECG. The purported failure to disclose this information allegedly caused a
deleterious effect on the course of the employee’s cardiac condition.
Coverage for the deleterious effects of employer-provided medical services is limited to
“employees who are voluntary participants in the employer’s sponsored health service
program....”21 Deleterious effects of employer-provided medical services may be unavoidable or
may occur because of error or agency failure to report examination results to the employee or to
the employee’s physician in time to alter the course of a disease.22 They may also result from an
act such as inadvertently administering the wrong drug, or failure to inform an employee of
positive test results.23 Following appropriate development, all cases of this type should be
referred to a district medical adviser for an opinion on whether the condition claimed was
causally related to the agency medical service or was adversely affected by the failure to
promptly alert the employee or the employee’s physician.24
Dr. Hoffman surmised that had the decedent-employee been provided information
regarding the May 8, 1995 ECG results, his life would have been prolonged. First, there is a
difference of opinion regarding the interpretation of the May 8, 1995 ECG results. While
Dr. Hoffman believed the results were indicative of a prior myocardial infarction, Dr. Holland,
who reviewed the study in conjunction with his 1995 examination of the employee, interpreted
the ECG findings as essentially normal and noted that the employee was asymptomatic at the
17

Id.

18

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321 (2012); Shirley L. Steib, 46 ECAB 309, 317 (1994).

19

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

20

Gary R. Sieber, 46 ECAB 215, 225 (1994).

21

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.19b (March 1994).

22

Id. at Chapter 2.804.19d.

23

Id.

24

Id. at Chapter 2.804.19e.

6

time. Also, Dr. Connors disagreed with Dr. Hoffman’s interpretation of the May 8, 1995 ECG
results. Second, the record does not demonstrate that the employing establishment failed to
disclose the May 1995 in-service examination findings and test results to the employee.
According to the release signed by the employee, this information was to be mailed to his home
address. Also, the employing establishment prepared contemporaneous reports disclosing the
May 1995 ECG findings, as well as information regarding the employee’s borderline cholesterol
results. Whether or not he personally received this information is unclear, and unfortunately, the
decedent-employee is unavailable to shed light on the issue. The fact that appellant and
Dr. Kessler were previously unaware of the May 1995 test results is not proof that the employing
establishment failed to timely disclose the information to the decedent-employee.25 Apart from
Dr. Hoffman’s speculation, there is no proof that the employee’s May 22, 2001 death was
adversely affected by the employing establishment’s purported failure to promptly alert him of
the May 1995 examination results.
Appellant’s representative also invoked the human instincts doctrine as a basis for
liability. However, her reliance on this doctrine is misplaced. An employer has the duty to make
reasonable efforts to procure medical aid or other means of relief for an employee who becomes
ill or injured on the job, and as a result is helpless to provide for his own care.26 A failure to
satisfy this duty -- the human instincts doctrine -- may be sufficient to establish a causal
connection between an employee’s condition and the employment if it is shown that the
employer’s failure contributed to the claimed condition.27 The decedent employee was off-duty
and at home just prior to his death at 4:06 a.m. on May 22, 2001. Consequently, the human
instincts doctrine is inapplicable.
Notwithstanding the above-noted findings, the question of whether the employee’s death
was employment related is not in posture for decision. Dr. Ismail, the IME, did not adequately
resolve the issue of whether job-related stress contributed to the decedent-employee’s coronary
artery disease. In his October 23, 2011 report, Dr. Ismail stated “It remains a possibility.”
Earlier in his report, the IME noted that the factors of having a stressful job, working long hours,
being involved in a job-related investigation in April 2000, and receiving threatening calls “can
all exacerbate a cardiac condition.” He did not definitively state whether the decedentemployee’s job duties exacerbated his cardiac condition. The IME merely noted that it remains a
possibility. Thus, the question remains as to whether the accepted compensable employment
factors contributed to the employee’s May 22, 2001 cardiac arrest.
The IME’s report must actually fulfill the purpose for which it was intended; it must
resolve the conflict in medical opinion.28 OWCP should ensure that the IME’s report is
comprehensive, clear and definite and that it is based on current information and supported by

25

Moreover, Dr. Kessler did not begin to treat the employee until approximately two-and-a-half years later.

26

J.W., Docket No. 11-1655 (issued May 18, 2012); Joseph J. Rotelli, 40 ECAB 987, 992 (1989).

27

J.W., id.

28

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing & Evaluating Medical Evidence, Chapter
2.810.11d(2) (September 2010).

7

substantial medical reasoning, as well as a review of the case file.29 If the referee specialist
submits an opinion which is equivocal, lacks rationale, or fails to address the specified medical
issues or conflict, OWCP is obliged to seek clarification from the IME.30 Because of the abovenoted defect in Dr. Ismail’s opinion, the Board finds the case is not in posture for decision.
Accordingly, OWCP’s September 18, 2012 decision shall be set aside and the case remanded for
further development.
If Dr. Ismail is either unwilling or unable to provide the necessary clarification, then
OWCP should refer appellant to another IME.31 After OWCP has developed the case record
consistent with the Board’s directive, a de novo decision shall be issued.
CONCLUSION
The case is not in posture for decision.

29

Id.

30

Id. at Chapter 2.810.11e.

31

Id.

8

ORDER
IT IS HEREBY ORDERED THAT the September 18, 2012 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: May 8, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

9

